


109 HR 5584 IH: Special Operations Forces Retention

U.S. House of Representatives
2006-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5584
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2006
			Mr. Hayes (for
			 himself and Mr. McIntyre) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  inclusion of certain special and incentive pays in the computation of military
		  retired pay for members of the Armed Forces who have a special operations
		  forces designation.
	
	
		1.Short titleThis Act may be cited as the
			 Special Operations Forces Retention
			 Improvement Act of 2006.
		2.Inclusion of specified
			 special and incentive pays in computation of military retired pay for members
			 of the Armed Forces with a special operations forces designation
			(a)In
			 generalChapter 71 of title 10, United States Code, is amended by
			 adding at the end the following new section:
				
					1415.Members with
				special operations forces designation: increase in retired pay for receipt of
				certain special pays
						(a)Increase in
				retired pay for qualifying membersThe retired pay of a member
				who is a qualifying special operations forces member and who retires on or
				after the date of the enactment of this section shall be increased by the
				amount determined under subsection (b).
						(b)Computation of
				increase
							(1)Sum of prorated
				monthly special paysThe amount of an increase in retired pay
				under this section for any member shall be the sum of the amounts determined
				under paragraph (2) for that member.
							(2)Pro rating of
				special paysFor each covered
				monthly special pay that the member received at any time while on active duty,
				there shall be determined the amount that is equal to the product of—
								(A)the monthly amount
				of such covered special pay that the member received for the final month for
				which the member received that special pay; and
								(B)the fraction in
				which—
									(i)the numerator is the number of months for
				which the member received that special pay; and
									(ii)the denominator
				is the total number of months for which the member received basic pay.
									(c)Covered monthly
				special paysFor purposes of this section, the term covered
				monthly special pay means the following incentive and special pays, each
				of which is paid on a monthly basis:
							(1)Incentive pay
				under section 301 of title 37, relating to performance of hazardous duty
				required by orders.
							(2)Aviation career
				incentive pay under section 301a of title 37.
							(3)Submarine duty
				incentive pay under section 301c of title 37.
							(4)Special pay under
				section 304 of title 37, relating to diving duty.
							(5)Special pay under
				section 305 of title 37, relating to hardship duty.
							(6)Special pay under
				section 305a of title 37, relating to career sea pay.
							(7)Special pay under
				section 305b of title 37, relating to service as a member of a Weapons of Mass
				Destruction Civil Support Team.
							(8)Special pay under
				section 306 of title 37, relating to officers holding positions of unusual
				responsibility and of a critical nature.
							(9)Special pay under
				section 307 of title 37, relating to special duty assignments for enlisted
				members.
							(10)Special pay under section 310 of title 37,
				relating to duty subject to hostile fire or imminent danger.
							(11)Special pay under section 314 of title 37,
				relating to qualified members extending duty at designated overseas
				locations.
							(12)Incentive pay
				under section 320 of title 37, relating to career enlisted flyers.
							(13)Special pay under
				section 328 of title 37, relating to combat-related injury
				rehabilitation.
							(d)Qualifying
				special operations forces membersA member is a qualifying
				special operations forces member for the purposes of this section if the member
				has a special operations forces personnel designation and—
							(1)the member was
				paid special pay for not fewer than 18 months under section 310 of title 37,
				relating to special pay for duty subject to hostile fire or imminent danger;
				or
							(2)the member was
				assigned to duty in a special operations forces duty assignment for not less
				than 60 months (whether or not consecutive).
							(e)Treatment under
				other provisions relating to retired payAn amount by which
				retired pay is increased under this section shall not be considered to be
				retired pay—
							(1)for purposes of
				section 1408 of this title; or
							(2)for purposes of
				the Survivor Benefit Plan under subchapter II of chapter 73 of this
				title.
							(f)Retainer
				payIn this section, the term retired pay includes
				retainer pay payable under section 6330 of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1415. Members with special operations forces designation:
				increase in retired pay for receipt of certain special
				pays.
					
					.
			
